Board of Tax Appeals, No. 2010-2958. This cause is pending before the court as an appeal from the Board of Tax Appeals.
Upon consideration of the joint motion to remand to the Board of Tax Appeals to implement the settlement agreement, it is ordered by the court that the motion is granted and this case is remanded to the Board of Tax Appeals so that the board may take further action as appropriate.
It is further ordered that a mandate be sent to the Board of Tax Appeals to carry this judgment into execution and that a copy of this entry be certified to the Board of Tax Appeals.